Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 18, 2020

                                       No. 04-20-00019-CV

                                IN THE INTEREST OF L.M.S.

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI06224
                       Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
       The reporter’s record was originally due February 12, 2020, but was not filed. On
February 13, 2020, the court reporter filed a notification of late record, stating that the appellant
had not requested the preparation of the record. On March 16, 2020, the court reporter filed a
second notification of late record, requesting an extension until March 31, 2020. However, we
dismissed this appeal for want of prosecution on March 11, 2020. We therefore DENY the court
reporter’s request as moot.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court